UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6314


CHARLES C. HUNTER,

                    Plaintiff - Appellant,

             v.

AUDRA O’BRIEN, Commonwealth Prosecutor Office; COMMONWEALTH OF
VIRGINIA, Prosecutors Office,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:18-cv-00006-JAG-RCY)


Submitted: May 17, 2018                                           Decided: May 21, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles C. Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles C. Hunter seeks to appeal the magistrate judge’s order directing him to

pay, or state under penalty of perjury that he is unable to pay, an initial partial filing fee

before proceeding with his 42 U.S.C. § 1983 (2012) action. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Hunter seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                                DISMISSED




                                              2